          Case 1:06-cv-04991-RJS Document 456 Filed 04/24/20 Page 1 of 22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------------- x
JONATHAN NNEBE, et al
                                                                    Plaintiffs,     06 CV 4991 (RJS)
                                                                                    (ECF Case)
                                 - against -

MATTHEW DAUS, CHARLES FRAZIER, JOSEPH
ECKSTEIN, ELIZABETH BONINA, THE NEW YORK CITY
TAXI AND LIMOUSINE COMMISSION AND THE CITY OF
NEW YORK,

                                                                 Defendants.
------------------------------------------------------------------------------- x
ANTHONY STALLWORTH, et al
                                                                                    17 CV 7119 (RJS)
                                                                   Plaintiffs,      (ECF Case)

                                 - against -

MEERA JOSHI, CHRIS WILSON, STAS SKARBO, AND THE
CITY OF NEW YORK,

                                                                 Defendants.

------------------------------------------------------------------------------- x


                          DEFENDANTS’ MEMORANDUM OF LAW IN
                          OPPOSITION TO PLAINTIFFS’ MOTION
                          FOR INJUNCTIVE RELIEF


                                                              JAMES E. JOHNSON
                                                              Corporation Counsel of the
                                                              City of New York
                                                              Attorney for Defendants
                                                              100 Church Street
                                                              New York, New York 10007
                                                              (212) 356-2179


SHERYL NEUFELD,
AMY J. WEINBLATT,
EDWARD L. MURRAY,
           Of Counsel.
     Case 1:06-cv-04991-RJS Document 456 Filed 04/24/20 Page 2 of 22




                            TABLE OF CONTENTS

                                                                                 Page

PRELIMINARY STATEMENT         ……………………………………………………………..1

ARGUMENT……………………………………..……………………………………………….3

    POINT I…………………………………..……………………………………………….3

          NO INJUNCTION IS NEEDED AS DEFFENDANTS ARE IN COMPLIANCE
          WITH REMAND DIRECTIVES …….…………………..………...…………….3

          A. Summary Suspension Hearings at OATH are Constitutionally
             Sufficient……………………………………………………………………....3

          B. Notices (Notice of Suspension and Notice of Hearing) are Constitutionally
             Sufficient……………………..………………………………………………..7

     POINT II……………………………..………………………………………………….11

          PLAINTIFFS’ APPLICATION FOR A PERMANENT INJUNCTION SHOULD
          BE DENIED…………………………...…………………..………...…………..11

     POINT III…………………………..…………………………………...………………18

          PLAINTIFFS’ APPLICATION FOR A PERMANENT INJUNCTION SHOULD
          BE DENIED…….…………………..………………………..……...………..…18
         Case 1:06-cv-04991-RJS Document 456 Filed 04/24/20 Page 3 of 22




                                    Preliminary Statement

               Defendants submit this memorandum of law in opposition to plaintiff’s motion for

permanent and immediate injunctive relief following a remand from the Second Circuit, as well

as to present their proposals for compliance with the Second Circuit’s decision. Plaintiffs seek a

permanent injunction mandating implementation of proposed changes to the post-suspension

hearing procedures by both the New York City Taxi and Limousine Commission (“TLC”) and

the New York City Office of Trials and Hearings (“OATH”) that are far beyond those required

by the Second Circuit. Plaintiffs also seek a preliminary injunction barring the New York City

Taxi and Limousine Commission (“TLC”) from suspending taxicab driver’s licenses upon arrests

or issuance of citations for certain misdemeanors and felonies until this Court issues an

injunction mandating plaintiffs’ proposed substantial changes in post-suspension proceedings.

Finally, plaintiffs request a preliminary injunction enjoining TLC from taking any action to

summarily suspend any TLC licensed driver, and directing TLC to lift current suspensions,

during the pendency of the current public health crisis posed by COVID-19. Plaintiffs’ motion

should be denied in its entirety.

               TLC summarily suspends the licenses of drivers who are arrested for felonies and

certain misdemeanors, providing an opportunity for a prompt post-suspension hearing. In this

action, plaintiffs challenged the suspension hearing procedures. After a lengthy period that

included motion practice, an appeal, an earlier remand, and a bench trial, in July 2019, the

Second Circuit issued a decision finding constitutional deficiencies in TLC’s post-suspension

hearing processes. Specifically, the Court found that TLC had improperly “conclusively

presume[d] that [continued] suspension [was] appropriate based solely on the abstract


                                                2
        Case 1:06-cv-04991-RJS Document 456 Filed 04/24/20 Page 4 of 22




relationship of the elements of a charged offense to safe driving.” See Nnebe v. Daus, 931 F.3d

66, 70 (2d Cir. 2019) (“Nnebe”). The Second Circuit held that “evidence of a driver’s ongoing

danger to health and public safety is relevant under the statutory and regulatory scheme” and thus

that “TLC’s refusal to consider such [relevant] evidence violates due process.” Id. The Court

stated further that a “hearing that encompasses some level of conduct-specific findings based

upon the facts underlying the complaint and the driver’s history and characteristics, for example,

would be sufficient.” Id. at 88. It remanded the matter to the District Court to “address the

proper remedies for the constitutional violations established by plaintiffs[.]” Nnebe at 91.

               It is clear, therefore, that what is required is that the TLC and OATH amend their

procedures to address the deficiencies found by the Second Circuit, i.e., hold hearings that

include the findings set forth immediately above, as well as make certain changes to hearing

notices. It is also clear that substantial and large-scale changes in these procedures that plaintiffs

request was not required or even contemplated by the Second Circuit.

               While a permanent injunction regarding new procedures is within this Court’s

authority, it was not required by the Second Circuit and indeed is not necessary, as there is no

threat of continued injury since the new procedures required by the Second Circuit have been

implemented. In addressing the mandate of the remand, the District Court could consider, and it

is respectfully submitted, should consider, proposals by the parties in the context of the Second

Circuit decision in order to arrive at an appropriate remedy rather than an injunction. Plaintiffs’

application for a permanent injunction, while it could alternatively be considered their proposal

for post-remand amended processes, reflects an inaccurate and overbroad reading of the Second

Circuit’s decision and is in any case moot as defendants have already amended their procedures



                                                  3
        Case 1:06-cv-04991-RJS Document 456 Filed 04/24/20 Page 5 of 22




to comply with Nnebe. Defendants submit current practices comport with the requirements of

Nnebe and plaintiffs’ requests for injunctive relief should be denied.


                                          ARGUMENT


                                             POINT I

                       NO   INJUNCTION    IS NEEDED   AS
                       DEFENDANTS ARE IN COMPLIANCE WITH
                       REMAND DIRECTIVES.

   A) Summary Suspension Hearings at OATH are Constitutionally Sufficient

               As part of its critical oversight function, TLC summarily suspends the licenses of

drivers charged with felonies and serious misdemeanors implicating the safety of the taxi-riding

public. See 35 Rules of the City of New York (“RCNY”) § 68-15(d). Following summary

suspension, drivers may request a prompt hearing at OATH to seek to lift the suspension while

the criminal charges are pending. At the OATH summary suspension hearing, the relevant

determination is whether the driver presents a “direct and substantial threat to public health or

safety.” Id. Following the hearing, the OATH ALJ recommends, and the TLC Chair makes, the

final agency determination.

               The Second Circuit’s decision that found flaws in the post-suspension hearing

procedures also set forth findings of what the Second Circuit would conclude are

constitutionally-sufficient hearings. That is, while it remanded the case to the District Court to

“address proper remedies,” it also provided a great deal of information that has guided TLC since

the issuance of the decision in July 2019. That guidance in Nnebe included the following

language regarding what is required for adequate post-suspension hearings, the first of which

quotes the Court’s prior decision:

                                                 4
        Case 1:06-cv-04991-RJS Document 456 Filed 04/24/20 Page 6 of 22




                 •   “Even a hearing at which the ALJ is permitted to examine
                     the factual allegations underlying the arrest … would
                     provide to drivers considerably more opportunity to be
                     heard …” (Nnebe at 76, quoting Nnebe v. Daus, 644 F.3d
                     147, 159 (2d Cir. 2011))

                 •    [I]ndividual dangerousness is, in fact, relevant under the
                     regulatory scheme. (Nnebe at 81)

                 •   [T]he regulation is focused not on the threat posed by the
                     charges, but rather on the threat posed to the public by the
                     driver’s licensure. The TLC must show that the charges, if
                     assumed to be true, “demonstrate” that the continuation of
                     the License … would pose a direct and substantial threat
                     [citing regulation]. (Nnebe at 82)

                 •   Depending on the surrounding circumstances and the
                     driver’s history, the threat may … be more or less
                     “substantial.” (Nnebe at 82)

                 •   [W]e conclude that the individual circumstances underlying
                     a taxi driver’s suspension are relevant to the statutory
                     scheme and to the role that a due process hearing is
                     designed to play when a person is threatened with the loss
                     of a valuable property interest. (Nnebe at 83)

                 •   [T]he threat from a given driver’s continued licensure is the
                     lodestar of the statutory and regulatory inquiry … a
                     meaningful hearing … must give the driver an opportunity
                     to show that his or her particular licensure does not cause a
                     threat to public safety. (Nnebe at 83)

             The Court concluded as follows:

                 •   [A] hearing that encompasses some level of conduct-
                     specific findings based upon the facts underlying the
                     complaint and the driver’s history and characteristics, for
                     example, would be sufficient. (Nnebe at 88)

                 •   The TLC must allow drivers to argue that the circumstances
                     surrounding their arrest show that there is no reason to
                     deem them a danger. (Nnebe at 90)

             Since the Second Circuit’s decision, TLC has been presenting their suspension

cases in precise accord with the requirements set forth by the Second Circuit generally and
                                               5
           Case 1:06-cv-04991-RJS Document 456 Filed 04/24/20 Page 7 of 22




specifically as excerpted above, and the ALJ recommendations and Chair decisions have also

been consistent with those requirements. See accompanying Declaration of TLC Assistant

Commissioner for Prosecution Mohammed Akinlolu (“Akinlolu Declaration”) ¶¶ 3, 4, and 31

and Exhibit G thereto. 1 Specifically, in suspension hearings held since August 2019, TLC no

longer relies solely on the pending charges or arrest. Rather, TLC has been introducing evidence

of the specific factual allegations underlying the individual driver’s arrest, as well as other

relevant considerations pertinent to the issue of whether the specific driver’s continued licensure

presents a threat to public safety.      See Exhibit G.    And a suspended driver now has the

“opportunity to show that his or her particular licensure does not cause a threat to public safety,”

Nnebe at 83. Drivers have been presenting evidence regarding their driving history as well as the

testimony of character witnesses, and otherwise have had the opportunity to argue that their

continued licensure while criminal charges are pending does not implicate public safety. OATH

ALJs are now weighing the specific evidence presented regarding the factual allegations of the

arrest and the particular driver’s personal circumstances, and the ALJs have been reaching

different conclusions regarding continued suspension based on the facts of each individual case

after considering “the facts underlying the complaint and the driver’s history and characteristics.”

Nnebe at 88. See Exhibit G. The TLC Chair has accepted these recommendations—including

several in which the ALJ recommended lifting the suspension. See Exhibit G. Defendants

submit that the changes in the hearings that have been implemented correct the deficiencies

found by the Court of Appeals, and the post-suspension hearings now fully comport with the

Second Circuit’s description of a constitutionally sufficient hearing. Thus, unless this Court finds


1
    All exhibits referenced herein are annexed to the Akinlolu Declaration.

                                                  6
        Case 1:06-cv-04991-RJS Document 456 Filed 04/24/20 Page 8 of 22




continued deficiencies in the revised hearing practices, defendants propose that the “proper

remed[y],” Nnebe at 91, with respect to post-suspension hearings is that the Court issue an order

finding that defendants are in compliance with the remand and directing that TLC and OATH

continue to conduct post-suspension hearings in the manner in which they are currently doing so.

Specifically, the hearings should “allow drivers to argue that the circumstances surrounding their

arrest show that there is no reason to deem them a danger;” that the hearings continue to include

presentation and consideration of evidence that include “some level of conduct-specific findings

based upon the facts underlying the complaint and the driver’s history and characteristics,”

Nnebe at 53 and 88, respectively and that the OATH ALJs and TLC Chair continue to consider

same in arriving at (recommended) decisions.. This is precisely what the Second Circuit required,

and is what TLC and OATH (and the drivers) have been doing for several months. See Exhibit

G and Nnebe at 91.

               Additionally, absent guidance to the contrary by this Court, TLC will recommend

to the full Commission that it adopt TLC rules that will amend post-suspension hearings, should

this Court approve them. These amended rules would include, inter alia, shorter timeframes for

the Chair to issue a final determination; clearly state the issue to be determined at the hearing;

state that the burden is on the TLC to demonstrate that license continuation would pose a direct

and substantial threat to public safety; list four specific categories and one general category of

evidence that the OATH ALJ may consider in making their determination; and provide that if the

Chair agrees with an ALJ recommendation to lift a suspension, the suspension would be lifted in

seven days. See Exhibit E. Defendants submit that the current hearing practices, particularly

when combined with the proposed rule changes, demonstrate full compliance with the Second



                                                7
          Case 1:06-cv-04991-RJS Document 456 Filed 04/24/20 Page 9 of 22




Circuit’s decision regarding requirements for constitutionally-sufficient post-suspension

hearings.

      B) Notices (Notice of Suspension and Notice of Hearing) are Constitutionally Sufficient


                TLC routinely issues two notices in connection with license suspensions upon

arrest or citation. The first notice advises the driver that his or her license has been suspended

based on the arrest and notifies them of the right to a hearing (referred to as the “notice of license

suspension” or “suspension notice”). The second notice, sent to drivers who contact TLC to

request a hearing in response to the suspension notice, advises the driver of when and where to

appear for a hearing, along with other information (referred to as the “notice of hearing” or

“hearing notice”). Without distinguishing between them, the Second Circuit found those notices

to be constitutionally infirm both before and after amendment of TLC rules in 2006. Nnebe at 88-

89.

                TLC has since revised both notices to conform to the requirements set forth in

Nnebe.      The Court provided guidance regarding the content of a constitutionally-sufficient

notice, albeit with less detail than that provided with respect to what is required for hearings.

The Second Circuit observed that “[the notice did not inform] the driver as to the critical issue to

be determined at the hearing.” Citing the District Court’s holding that the pre-2006 notice was

insufficient, the Second Circuit also observed that “’part of the function of notice is to give the

charged party a chance to marshal the facts in his defense,’” citing Wolff v. McDonnell, 418 U.S.

539, 564 (1974). Nnebe at 88.

                However, the Second Circuit also made it clear that notices are not required to be

akin to an instruction manual for suspended licensees (“we do not imply that adequate notice

                                                  8
           Case 1:06-cv-04991-RJS Document 456 Filed 04/24/20 Page 10 of 22




must include a roadmap to a successful defense,” Nnebe at 88), instead observing that the notices

did not “[properly inform or prepare drivers] as to what evidence would be relevant to their

hearings.” Nnebe at 89.

                In February 2020, TLC adopted a revised notice of initial license suspension and a

revised notice of hearing in order to comply with the Second Circuit’s decision. See Akinlolu

Declaration ¶¶ 6-8 and Exhibits B and D. The revised notices give drivers whose licenses have

been suspended clear and specific information that enable them to “marshal facts in [their]

defense,” Wolff at 564, and advise them “as to what evidence would be relevant to their

hearings.” Nnebe at 89. The notices clearly and plainly state what the purpose of the hearing is,

the issue to be decided, and what the driver may present at the hearing in an effort to persuade the

ALJ to recommend lifting the suspension. The revised notice of license suspension informs

drivers of their right to a hearing and that hearing practices have changed in light of Nnebe. The

notice of license suspension also includes a new insert that explains the process for restoring the

license.    Both notices inform drivers of the relevant considerations bearing on the license

determination and inform drivers that TLC will be introducing evidence of the factual allegations

underlying the driver’s arrest.

                For example, the notice of license suspension, which is sent first, states in part as

follows:

                At the hearing you may present evidence or testimony tending to
                show that your driving a for-hire vehicle while the charge(s) is/are
                pending would not pose a direct and substantial threat to public
                safety. This evidence or testimony may relate to the particular
                circumstances of your arrest, your TLC driving record, your
                character and standing in the community, or other factors that you
                believe show that you do not pose a direct and substantial threat to
                public safety.

                                                  9
        Case 1:06-cv-04991-RJS Document 456 Filed 04/24/20 Page 11 of 22




See Exhibit B. And the notice of hearing sent to drivers who request a hearing in response to the

notice of suspension, states in part:

                 At the hearing, the Taxi and Limousine Commission (“TLC”) will
                 try to prove to an administrative law judge (“ALJ”) that the factual
                 allegations underlying your arrest, if true, demonstrate that your
                 continued licensure poses a direct and substantial threat to public
                 health or safety, and for that reason, your TLC license should
                 remain suspended while the criminal charges are pending. See TLC
                 Rule 68-15(d)(3).1 Accordingly, TLC will seek to present the
                 factual allegations – as found in, for example, the criminal
                 complaint or arrest report – that served as the basis for your arrest.


                 At this hearing, you may present evidence or testimony tending to
                 show that your driving a for-hire vehicle while the charge(s) is/are
                 pending would not pose a direct and substantial threat to public
                 safety. This evidence or testimony may relate to the particular
                 circumstances of your arrest, your TLC driving record, your
                 character and standing in the community, or other factors that you
                 believe show that you do not pose a direct and substantial threat to
                 public safety.

See Exhibit D.

                 In addition to mailing the notices by regular mail, TLC is now sending the notices

by email. See Akinlolu Declaration ¶ 8.

                 The contents of the amended notices clearly address all the deficiencies found by

the Second Circuit in that they include language setting forth the issue to be decided and they

inform the driver what, specifically, TLC must try to prove and what evidence, specifically, the

driver can offer as a defense. The notices provide the necessary information to enable a driver to

present his or her case for lifting a suspension to the OATH ALJ. Thus, unless this Court finds

continued deficiencies in the notices, defendants submit that they are compliance with that

portion of the Nnebe decision.



                                                  10
        Case 1:06-cv-04991-RJS Document 456 Filed 04/24/20 Page 12 of 22




                                            POINT II

                       PLAINTIFF’S APPLICATION FOR  A
                       PERMANENT INJUNCTION SHOULD BE
                       DENIED

               Plaintiffs’ request for a permanent injunction mandating a wholesale revision of

the post-suspension hearing process rests upon a reading of Nnebe that can be conservatively

described as expansive. While the Second Circuit found deficiencies in the hearing and decision

process and directed the District Court to “address the proper remedies” required, it did not invite

plaintiffs to design an entirely new process to their liking. Rather, the Second Circuit set forth

what was lacking in the hearing process and notices and made observations regarding what

additional features are needed; it then remanded for the District Court to consider how to address

the deficiencies. Plaintiffs’ application for a permanent injunction that includes a mathematical

model of risk assessment, elimination of the TLC Chair’s decision-making authority, and other

features never contemplated by the Second Circuit is not tailored to address the constitutional

violations found by Nnebe and must be denied in its entirety.

               Additionally, although the Second Circuit found constitutional violations in the

post-suspension hearing process, plaintiffs are not automatically entitled to an injunction.

Plaintiffs must show that an injunction would not be moot, and that the constitutional violation

found by the Second Circuit is in danger of being repeated. An injunction “does not follow from

the success on the merits as a matter of course.” EEOC v. KarenKim, Inc., 698 F.3d 92, 100 (2d

Cir. 2012); see also Flynn v. Lee, 2012 U.S. Dist. LEXIS 108626, *5-6 (S.D.N.Y. July 31, 2012)

(“Even if sustained on the merits, any request for permanent injunctive relief must not be moot.”)

(citing Prins v. Coughlin, 76 F.3d 504, 506 (2d Cir. 1996). To obtain an injunction, the moving

party must demonstrate that “there exists some cognizable danger of recurrent violation.”
                                                11
        Case 1:06-cv-04991-RJS Document 456 Filed 04/24/20 Page 13 of 22




KarenKim, Inc., 698 F.3d at 100; see also O’Shea v. Littleton, 414 U.S. 488, 495-496 (1974)

(“Past exposure to illegal conduct does not in itself show a present case or controversy regarding

injunctive relief, however, if unaccompanied by any continuing, present adverse effects[;]” Bray

v. City of New York, 2005 U.S. Dist. LEXIS 21748, *27-28 (S.D.N.Y. September 30, 2005)

(“To obtain a permanent injunction, plaintiffs must establish both a prior violation of law and a

real and immediate threat that the injury will be continued or repeated[]”). The Second Circuit

has cautioned that courts should not encroach on a [local government’s] ability to remedy

constitutional deficiencies, should not use a ‘sledgehammer where a more delicate instrument

will suffice,’ and should not move too quickly where it appears that the state . . . will adopt

reforms bringing its system into compliance with the Constitution.’”        Leblanc-Sternberg v.

Fletcher, 1996 U.S. App. LEXIS 31800, *12-13 (Dec. 6, 1996).

               Plaintiffs cannot make either showing, as the requested injunction is moot and

there is little likelihood that the violations will be repeated. Here, defendants remedied the

constitutional violations identified by the Second Circuit, and plaintiffs have not demonstrated in

any way that they expect that the constitutional violation will be repeated. As demonstrated

supra Point I, defendants have undertaken numerous steps to implement the mandate of the

Second Circuit and correct each deficiency found by that Court. See Akinlolu Declaration ¶¶ 3-8

and 10.    Indeed, by seeking an order requiring TLC to codify factors detailed in ALJ

recommendations made since the Nnebe decision, plaintiffs are admitting that defendants are in

fact following the Second Circuit’s mandate to consider “some level of conduct-specific

findings” in assessing a driver’s public safety risk.     See Plaintiffs’ Memorandum of Law

(“Plaintiff’s Memorandum”) at fn. 9-17. Moreover, the current notices not only inform drivers of

the relevant determination at a summary suspension hearing, but also detail various factors that
                                                12
       Case 1:06-cv-04991-RJS Document 456 Filed 04/24/20 Page 14 of 22




make clear to the drivers that conduct-specific findings are relevant to the determination. See

Exhibits B and D. If this Court agrees that the changes in the hearing processes correct the

constitutional deficiencies, as defendants maintain, then an injunction would be moot.

Additionally, while it is theoretically possible that a future TLC Chair could reverse course and

decide to disregard the Nnebe mandate, plaintiffs offer no reason for the Court to find that this

could become a reality and indeed there is none. TLC has amended its practices since the Nnebe

decision, including by introducing at the summary suspension hearings factual allegations

relating to the driver’s criminal charges and driving record. See Leblanc-Sternberg v. Fletcher,

1996 U.S. App. LEXIS 31800, *12-13 (Dec. 6, 1996) (finding an injunction necessary to ensure

compliance because of defendants’ “disregard of [the Second Circuit’s] clear holding”). Since

the Nnebe decision, TLC adopted new notices that explicitly state that practices have changed in

light of the Nnebe decision. Absent directions to the contrary from this Court, TLC will propose/

to the full Commission rules that codify these changes and establish more stringent procedures

that go beyond the Nnebe decision. See Akinlolu Declaration ¶ 10 and Exhibit E thereto. TLC’s

adoption of comprehensive changes in both hearing procedures and notices following Nnebe, not

to mention the presumption that an agency chair will follow applicable law, see Akinlolu

Declaration at ¶¶ 3-8 and 10, make it clear that future defiance of Nnebe is extremely unlikely.

Thus since injunctive relief would be moot and there is very little likelihood of the violations

being repeated, no injunction is warranted.

               Even if this Court does find that injunctive relief is appropriate to address the

constitutional violations identified by the Second Circuit (though defendants submit no such

finding is warranted), the scope of such relief must be tailored to the violations found. See

Disabled in Action v. Bd. of Election, 752 F.3d 189, 198 (2d Cir. 2014); United States v.
                                               13
        Case 1:06-cv-04991-RJS Document 456 Filed 04/24/20 Page 15 of 22




Yonkers Bd. of Education, 837 F.2d. 1181, 1236 (2d Cir. 1987) (finding that the “remedy

fashioned by the district court is closely tailored to the City’s constitutional violations and

intrudes no more than necessary on the City’s prerogatives, consistent with ensuring that some

remedial action will in fact occur”); see also Toussaint v. McCarthy, 801 F.2d 1080, 1086 (9th

Cir. 1986) (injunctive relief must be “no broader than necessary to remedy the constitutional

violation”) cert. denied 481 U.S. 1069 (1987); Gibson v. Firestone, 741 F.2d 1268, 1273 (11th

Cir. 1984) (stating that court is not authorized to grant injunctive relief against a state agency that

is broader than necessary to remedy the constitutional violation).

               Plaintiffs’ application for injunctive relief is not at all tailored to the deficiencies

found by the Second Circuit, but rather “amount[s] to an unnecessary overkill.” See Dean v.

Coughlin, 804 F.2d 207, 213 (2d Cir 1986). First, plaintiffs demand an idealized adjudicatory

system at OATH: “In a permanent injunction, the Court must order defendants to adopt a process

that will ensure that drivers’ licenses be reinstated whose licensure pending resolution of criminal

charges would not endanger the public …” Plaintiffs’ Memorandum at 15. Nowhere in Nnebe

did the Court order that the hearings must be able to “ensure” an ideal result; indeed, that is not

constitutionally required.. See, e.g., United States v. Yonkers Bd. of Education, 837 F.2d. 1181,

1236 (2d Cir. 1987) (finding sufficient a remedy that ensures that “some remedial action will in

fact occur”). Second, the first three steps that plaintiffs propose allegedly to address deficiencies

found by the Second Circuit involve the adoption of an entirely new and controversial

mathematical process (referred to by plaintiffs as a “numerical risk assessment”) that severely

encroaches on the TLC’s ability to make discretionary licensing determinations. Plaintiffs’

Memorandum at 15-16. Such an unprecedented measure, which is not employed in any OATH

adjudication, is obviously not tailored to the remand order. See Akinlolu Declaration ¶ 26.
                                                  14
        Case 1:06-cv-04991-RJS Document 456 Filed 04/24/20 Page 16 of 22




Nothing in the Second Circuit decision even hinted that such a process was necessary to address

the flaws found by the Court. As such, plaintiffs’ request for this broad expansive relief not

contemplated by the Second Circuit should be denied.

               In any event, plaintiffs’ apparent embrace of this type of numerical analysis as a

purely objective, nearly infallible means of determining the issue to be decided at a post-

suspension hearing, Plaintiffs’ Memorandum at 14-18, is unrealistic and misguided.            Such

algorithms are themselves developed by individuals and contain specific inputs and criteria and

cannot be either ideal or free of biases and assumptions. They are not a panacea for the

perceived fallibility of human decisionmakers. Indeed research has cast serious doubt on their

ability to cure perceived deficiencies. See, e.g., “Risk Assessment: Explained,” THE APPEAL,

https://theappeal.org/risk-assessment-explained/ (March 25, 2019); “Algorithms Were Supposed

to Fix the Bail System.     They Haven’t,” WIRED, https://www.wired.com/story/algorithms-

supposed-fix-bail-system-they-havent/ (February 19, 2020). Even with a broad, expansive

reading of Nnebe, this proposal, which would require that TLC develop new systems and

practices that would involve new expenses and administrative burdens, see Akinlolu Declaration

¶¶ 23-26, should not be considered part of a remedy tailored to the remand order. 2

               Plaintiffs’ other requests for injunctive relief should likewise be denied as not

tailored to the required remedy. Plaintiffs request that the suspensions be delayed for one to

three days until drivers receive notice of the suspension, see Plaintiffs’ Memorandum at fn 19,

even though the Second Circuit affirmed TLC’s pre-deprivation procedures. Nnebe v. Daus, 644


2
  Should the Court find that this proposal is in fact properly tailored to fit the Second Circuit’s
remand mandate and consider implementing it in some form, defendants respectfully request that
they be permitted to submit additional briefing on this subject.

                                                15
       Case 1:06-cv-04991-RJS Document 456 Filed 04/24/20 Page 17 of 22




F.3d 147, 159 (2d Cir. 2011). Plaintiffs also propose that suspension decisions be anonymous,

see Plaintiffs’ Memorandum at 23, even though there is nothing in the record to suggest that the

due process violations identified by the Second Circuit flows from or is in any way related to the

publication of suspension decisions. And plaintiffs demand that TLC automatically schedule

hearings for all drivers who are summarily suspended, see Plaintiffs’ Memorandum at 22-23,

based on their mere conjecture that drivers continue to believe such hearings are futile,3 and in

complete disregard for the administrative burdens of such a proposal. See Akinlolu Declaration

¶¶ 13-18. Plaintiffs propose that the ALJs and TLC Chair consider factors that have no bearing

on whether a driver poses a public safety risk. See Plaintiffs’ Memorandum at 18-19. For

example, plaintiffs request the ALJs consider whether a driver is detained on criminal charges

(see Plaintiffs’ Memorandum at 18), but state law prohibits criminal court judges from making

release decisions based on the defendant’s risk to public safety. See Akinlolu Declaration ¶¶ 19-

22 (referencing N.Y. Criminal Procedure Law § 510.10(1)). Finally, plaintiffs seek to abolish

Chair review entirely because the TLC Chair is purportedly biased, see Plaintiffs’ Memorandum

at 20, even though, as demonstrated above, the TLC Chair understands the Second Circuit’s

decision and has issued determinations where she has accepted ALJ recommendations. See

Akinlolu Declaration at ¶¶ 3, 31, 32. See also Karpova v. Snow, 497 F.3d 262 (2d Cir. 2007)

(noting that due process is not violated when the “same office - - rather than the same person - -

[] performs multiple functions”).    For the above reasons, and reasons further set forth the


3
  Plaintiffs allege that suspensions have “surged” in recent years, Plaintiffs’ Memorandum at 7,
thus suggesting that TLC is doubling down on measures to punish drivers unnecessarily.
Plaintiffs’ suggestion is a gross mischaracterization. To the extent suspensions have increased,
defendants note that the number of TLC-licensed drivers have doubled from roughly 100,000 to
200,000. See Akinlolu Declaration ¶¶ 36-37.

                                               16
        Case 1:06-cv-04991-RJS Document 456 Filed 04/24/20 Page 18 of 22




Akinlolu Declaration, defendants submit that plaintiffs’ proposed injunctive relief is unduly

broad and unnecessary to remedy the due process violations identified by the Second Circuit.

               Nonetheless, TLC seeks to address some of the requests identified by plaintiffs.

These are set forth in the proposed rules, including making it clear that the burden of proof at a

hearing is on the TLC, and enumerating factors relevant to establishing a public safety risk. See

Exhibit E to Akinlolu Declaration. The fact that TLC is not currently planning to adopt each of

plaintiffs’ proposed changes is not an appropriate basis for the issuance of an injunction.

               Plaintiffs’ allegations that TLC “has not even acknowledged the Court of Appeals

Decision” and that the “TLC has not acted in a way any functioning agency would be informing

its constituents of new policies or practices,” Plaintiffs’ Memorandum at 24, are both false and

irrelevant.   As described throughout this memorandum, TLC and OATH have carefully

undertaken corrective measures to revise the hearing and decisionmaking processes to account

for the findings of Nnebe, such as inclusion and consideration of evidence pertaining to specific

circumstances surrounding the licensee’s arrest and his or her individual driving history. The

issues and evidence considered at the hearings now comport with the holding of Nnebe. And

pre-hearing notices have been amended to include a statement that the hearings have changed due

to the Court of Appeals’ decision, thus advising drivers of new policies and practices. See

Akinlolu Declaration ¶ 6 and Exhibit A thereto. Plaintiffs’ claims to the contrary strain credulity.

               Plaintiffs’ submit declarations in support of their motion papers. However, the

relevance of the declarations is not apparent to defendants. For example, plaintiffs submit a

declaration from Melissa Ader describing her opinions regarding the frequency with which

suspended TLC licensees schedule post-suspension hearings.            The issue of whether TLC



                                                 17
        Case 1:06-cv-04991-RJS Document 456 Filed 04/24/20 Page 19 of 22




procedures are constitutionally adequate is distinct from the issue of whether drivers actually

avail themselves of constitutionally-adequate procedures.

                Similarly, the relevance of the declaration of Daniel Ackman describing a

bureaucratic error encountered when a driver and then Mr. Ackman attempted to schedule a

hearing is also not apparent to defendants. 4

               In summary, none of plaintiffs’ applications for permanent injunctive relief meet

the necessary standards and the applications should be denied.


                                                POINT III

                       PLAINTIFF’S APPLICATION  FOR   A
                       PRELIMINARY INJUNCTION SHOULD BE
                       DENIED.

               Like their request for a permanent injunction, plaintiffs’ request for a preliminary

injunction barring all suspensions pending the issuance of their desired permanent injunction is

unsupported. 5 “[T]he Court should order that the TLC cease its suspension-on-arrest program at

least as to misdemeanor and non-violent felony arrests, until permanent injunctive relief (as set

forth below) is ordered an implemented.” See Plaintiffs’ Memorandum at 15. Plaintiffs also


4
  The possibility of erroneous information being provided by telephone has since been eliminated
in that hearing requests must be made by email only. See Akinlolu Declaration ¶ 5.
5
  Plaintiffs’ citation for authority on this issue is wholly inapt. In Basank v. Decker, 2020 U.S.
Dist. LEXIS 53191 (SDNY March 26, 2020), plaintiffs were U.S. Immigrations and Customs
Enforcement (“ICE”) detainees with chronic health conditions that make them immediately
vulnerable to severe coronavirus symptoms and even death. All were detained in a facility with
positive tests for COVID-19 and no possibility for “social distancing” and other measures
necessary to protect their health. None of the plaintiffs in Basank worked in a position that
implicates public trust, and none was detained due to a felony or misdemeanor unrelated to
immigration issues. While the current public health emergency’s impact on the criminal justice
system may impact license suspensions, this is not akin to the immediate and serious threat to life
and health faced by the plaintiffs in Basank v. Decker.

                                                   18
        Case 1:06-cv-04991-RJS Document 456 Filed 04/24/20 Page 20 of 22




request that TLC “should also enjoin suspensions-on-arrest generally during the COVID-19

crisis,” see Plaintiffs’ Memorandum at 25. These requests should be denied. A preliminary

injunction “is an extraordinary remedy that should not be granted as a routine matter.” JSG

Trading Corp. v. Tray-Wrap, Inc., 917 F.2d 75, 80 (2d Cir. 1990). To demonstrate entitlement to

a preliminary injunction, plaintiffs must demonstrate: “(i) that [they are] likely to suffer

irreparable injury if the injunction is not granted, and (ii) either (a) a likelihood of success on the

merits of [their] claim, or (b) the existence of serious questions going to the merits of [their]

claim and a balance of the hardships tipping decidedly in [their] favor.” Beal v. Stern, 184 F.3d

117, 122 (2d Cir. 1999). “Irreparable harm” is an “injury that is neither remote nor speculative,

but actual and imminent and that cannot be remedied by an award of monetary damages.” Forest

City Daly Hous. Inc. v Town of N. Hempstead, 175 F.3d 144, 153 (2d Cir 1991); see

also Faiveley Tramps Malmo AB v. Wabtec Corp., 559 F.3d 110. 118 (2d Cir. 2009).

               Plaintiffs cannot meet their burden here either as discussed in Points I and II,

supra. Defendants have remedied the established violation and there is no threat of further

injury. The Second Circuit has upheld TLC’s practice of summarily suspending the license of an

arrested driver, stating that “in any given case, an arrest for a felony or serious misdemeanor

creates a strong government interest in ensuring that the public is protected in the short term,

prior to any hearing.” Nnebe v. Daus, 644 F.3d 147, 159 (2d Cir. 2011), and TLC has already

implemented numerous changes in an effort to comply fully with the remand order in Nnebe.

Nothing in Nnebe or the 2011 Second Circuit decision supports or authorizes the issuance of a

preliminary injunction barring suspensions pending an injunction issued by this Court and indeed

plaintiffs do not point to any such authority; surely had the Second Circuit determined that the

suspensions needed to be stopped immediately after finding constitutional deficiencies, the
                                                  19
        Case 1:06-cv-04991-RJS Document 456 Filed 04/24/20 Page 21 of 22




decision would have included a directive enjoining further suspensions until such time as the

District Court determined that post-suspension hearings were in compliance with the findings of

Nnebe. The Second Circuit did not do so. Plaintiffs are not entitled to a preliminary injunction

in this regard.

                  Finally, plaintiffs’ request for a preliminary injunction during the pendency of the

current COVID-19 emergency should be denied. This request for relief is based on claims that

are wholly unrelated to the issues herein, and plaintiffs have not demonstrated any likelihood of

success on the merits on this claim, whatever it may be. Indeed, while the public health crisis has

unfortunately affected the timeframe for certain criminal court proceedings as it has innumerable

other features of life as we knew it, plaintiffs cannot show that TLC should be less concerned

about certain arrestees driving members of the public at this time than it is during normal times.




                                                   20
         Case 1:06-cv-04991-RJS Document 456 Filed 04/24/20 Page 22 of 22




                                        CONCLUSION

                Plaintiffs’ applications for permanent and preliminary injunctions should be

denied, and this Court should address the remand mandate after consideration of the proposals set

forth by the parties.

Dated:          New York, New York
                April 24, 2020


                                                    Respectfully submitted,

                                                    JAMES E. JOHNSON
                                                    Corporation Counsel of the City of New
                                                    York
                                                    Attorney for Defendants
                                                    100 Church Street
                                                    New York, New York 10007
                                                    (212) 356-2179


                                            By:                /s/
                                                    AMY J. WEINBLATT
                                                    EDWARD L. MURRAY
                                                    Assistant Corporation Counsels




                                               21
